Citation Nr: 0407297	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  92-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder as secondary to the service-connected low back pain 
syndrome.  

2.  Entitlement to a compensable disability rating prior to 
April 21, 1995, for chondromalacia patella of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent from April 21, 1995, for chondromalacia patella of 
the right knee.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Reno, 
Nevada.  

In February 2001, the Board reopened the claim of service 
connection for a depressive disorder and remanded that claim 
along with the claim for a compensable disability rating for 
a right knee disorder to the RO for further development and 
adjudicative action.  In an August 2001 rating decision, the 
RO assigned a 10 percent disability rating for chondromalacia 
patella of the right knee effective April 21, 1995.  In 
August 2002, the Board again remanded the claims to the RO.  

Since the Board received the veteran's claim for a 
compensable rating for the right knee disorder on February 
16, 1995, and since the RO assigned an effective date of 
April 21, 1995, for the 10 percent disability rating for the 
right knee disorder, the issues are as stated on the title 
page.

The issues of entitlement to a compensable disability rating 
prior to April 21, 1995, for a right knee disorder and 
entitlement to a disability rating in excess of 10 percent 
from April 21, 1995, for a right knee disorder are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

VA and private medical records dated in the early 1990s 
reflect that the veteran had a gastrointestinal disorder due 
to taking ibuprofen for low back pain.  Therefore, the issue 
of secondary service connection for a gastrointestinal 
disorder has been raised.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

There is competent medical evidence of record relating the 
veteran's depressive disorder to her service-connected low 
back pain syndrome.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a depressive disorder 
was caused by the service-connected low back pain syndrome.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a depressive 
disorder as secondary to her service-connected low back pain 
syndrome, which is rated as 20 percent disabling.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA medical records dated in November 1990 show that chronic 
back pain with associated depression was diagnosed.

At a February 1992 VA psychiatric examination, the veteran 
reported that prior to the onset of back pain, she never had 
any major depression.  The examiner noted that the veteran 
complained of a chronic low back syndrome with almost 
constant pain that caused her to feel hopeless and severely 
depressed.  The clinical impression was depression secondary 
to a medical condition. 

A VA outpatient treatment record dated in July 1992 reveals a 
diagnosis of depression secondary to pain.

The report of a September 1993 VA fee-basis psychiatric 
examination shows an Axis I diagnosis of an adjustment 
disorder with depressed mood (depression with chronic pain).  
The examiner, who reviewed the claims file, opined that the 
veteran had a depression syndrome as a consequence of her 
chronic low back pain.  Under Axis II, the diagnosis was no 
disorder.  In an November 1993 addendum, the examiner amended 
the Axis I diagnosis to major depressive disorder, single 
episode, moderate.  

VA medical records show that in April 1994 the veteran's 
treating psychologist diagnosed a borderline personality 
disorder and chronic back pain. 

Social Security Administration (SSA) records reflect that in 
a May 1994 report of contact between the Social Security 
Administration and the veteran's treating psychologist, the 
psychologist reportedly said that the veteran had a 
borderline personality disorder and that he would rather not 
say that she had a somatoform pain disorder because that 
would interfere with her beliefs.  In June 1994, a SSA 
psychologist noted that the veteran's many physiological 
complaints were magnified by her borderline personality 
disorder.

A VA outpatient treatment record reveals that in October 
1994, the veteran's treating psychologist made an assessment 
of chronic pain syndrome related to the low back problem.

The veteran was afforded a VA psychiatric examination in 
February 1998.  The examiner did not review the claims file.  
Under Axis I, the examiner diagnosed a depressive disorder 
not otherwise specified, which was moderate and non-psychotic 
in nature, in remission, and was secondary to a history of 
chronic back pain.  Under Axis II, there was no diagnosis.

In an April 1999 statement, the veteran's treating 
psychologist reported that the Axis I diagnosis was recurrent 
major depression that was severe, without psychotic features, 
and secondary to an in-service back injury.  Under Axis II, 
the psychologist indicated that there was no diagnosis.  The 
psychologist noted that he had reviewed the veteran's records 
and concurred with the opinion of the September 1993 VA fee-
basis examiner regarding the etiology of the depressive 
disorder.

SSA records indicate that in an August 1999 psychological 
review, a psychologist stated that the veteran had severe 
depression due to chronic pain.

VA medical records reflect that in October 2000 the veteran's 
treating psychologist noted that the primary diagnosis was 
recurrent major depression secondary to a chronic back 
condition, including chronic pain, and that there was no 
secondary diagnosis.  The psychologist stated that the 
veteran showed neither signs of malingering or manipulation 
nor signs of a personality disorder.

The veteran underwent a VA fee-basis psychiatric examination 
in June 2001.  The Axis I diagnoses were (1) major 
depression, and (2) existential depression secondary to 
borderline personality disorder.  The Axis II diagnosis was a 
borderline personality disorder with some antisocial 
features.  The examiner, who reviewed the claims file, opined 
that the veteran's major depression was not secondary to her 
chronic low back pain. 

An October 2001 VA outpatient treatment record indicates the 
veteran's treating psychiatrist noted that he and her 
treating psychologist had been treating her for recurrent 
major depression related to a chronic back problem and that 
they had not made a diagnosis of a personality disorder.

VA medical records dated in December 2002 and September 2003 
show follow-up treatment.  In December 2002, the veteran's 
treating psychologist made a diagnosis of major depression 
resulting from severe, chronic low back pain syndrome.  The 
psychologist noted that there was no evidence of malingering 
or manipulation and that the veteran did not have a 
personality disorder.  In September 2003, the psychologist 
diagnosed mood disorder due to medical condition and chronic 
pain syndrome of the low back under Axis I and did not make a 
diagnosis under Axis II.  The psychologist noted that the 
mood disorder was due to the chronic pain disorder that 
resulted from in-service low back pain.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The Board has reviewed the probative evidence of record.  
While the veteran's treating psychologist initially only 
diagnosed a borderline personality disorder and while the 
June 2001 VA fee-basis psychiatric examiner opined that the 
veteran's major depression was not secondary to her chronic 
low back pain, the overwhelming majority of private and VA 
medical evidence, including the later records and statements 
of her treating psychologist and the opinion of her treating 
psychiatrist, shows that her depressive disorder is secondary 
to low back pain.  Moreover, there is no current evidence of 
exaggeration of low back symptomatology.  Accordingly, the 
next matter is whether the low back pain is attributable to 
the low back pain syndrome or to a nonservice-connected 
disorder, such as a herniated nucleus pulposus.  When it is 
not possible to separate the effects of a service-connected 
disorder and a nonservice-connected disorder, the principle 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In light of Mittleider, 
the Board finds that the current complaints of low back pain 
are attributable to her service-connected low back pain 
syndrome.
  
For these reasons, the Board concludes that the evidence in 
favor of the veteran's claims is more probative and of 
greater weight than the unfavorable evidence, and that, based 
on this evidence, finds that secondary service connection is 
warranted for a depressive disorder.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of the above issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.


ORDER

Secondary service connection for a depressive disorder is 
granted


REMAND

The latest VA examination of the right knee was in June 2001.  
Additionally, although the veteran has had extensive 
treatment at the VA medical center in Las Vegas, Nevada, 
there are also no records from that facility in the claims 
file for the period from March 1996 to December 1997.  Also, 
the latest records from that VA medical center were submitted 
to the RO in October 2002.  Therefore, additional VA medical 
records may be available.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous examination, as applicable, in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

The report of the June 2001 VA fee-basis examination reflects 
a diagnosis of degenerative joint disease of the right knee.  
Therefore, the issue of service connection for degenerative 
joint disease of the right knee has been raised.  The Board 
finds that this service connection issue is inextricably 
intertwined with the issues of increased ratings for 
chondromalacia patella of the right knee.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of that issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Through her representative, ask the 
veteran to identify any medical treatment 
or follow-up for her right knee disorder 
for the period from February 1995 to the 
present.  Obtain any identified records 
and associate them with the claims 
folder.  Obtain all records from the VA 
medical center in Las Vegas, Nevada, for 
the periods from March 1996 to December 
1997 and from October 2002 to the 
present.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

2.  Associate the veteran's vocational 
rehabilitation file with the claims file.

3.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of her right knee 
disorder, to include chondromalacia 
patella and degenerative joint disease.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the right knee.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
note any recurrent subluxation or lateral 
instability in the right knee.  The 
examiner should describe the effect of 
the chondromalacia patella of the right 
knee on the veteran's ability to work.

In addition, the examiner should provide 
an opinion as whether the degenerative 
joint disease of the right knee is as 
least as likely as not that is related to 
service or was caused or aggravated by 
chondromalacia patella of the right knee 
and/or chondromalacia patella of the left 
knee.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluations for the service-
connected right knee disorder to include 
the issue of increased evaluation prior 
to April 1995.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



